975 F.2d 869
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert D. DICK, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 92-3272.
United States Court of Appeals, Federal Circuit.
July 16, 1992.

Before NIES, Chief Judge, MAYER and LOURIE, Circuit Judges.
PER CURIAM.


1
The January 15, 1992 order of the Merit Systems Protection Board, No. SF07529110651, denying Robert D. Dick's cross-petition for review, dismissing the United States Postal Service's petition for review, and rendering final the initial decision mitigating the Postal Service's removal to a 90-day suspension, is affirmed.   Disparate treatment is not shown by comparing a penalty imposed by an agency with one emanating from a settlement agreement.   The decision of whether to settle is a matter particularly within the discretion of the agency conducting the litigation and the agency is not required to give a detailed explanation underlying the conditions of the settlement.   See Bergh v. Department of Transp., 794 F.2d 1575, 1577 (Fed.Cir.1986).   The government may settle cases upon whatever terms it deems suitable when it determines that continued litigation is unwise.   Id.  Hence, the board did not err when it rejected Dick's disparate treatment argument and upheld the 90-day suspension.*



*
 If the Postal Service has not yet complied with either the AJ's or the board's order to issue a check for backpay, interest, and provide other benefits, as pointed out by the board Dick's remedy is a petition for enforcement filed with the board